Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 19, 2021.
	Claims 1-46, 48-84 are cancelled.
	Applicant has amended claim 47.
	Claim 47 is pending.
Claim 47 is under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Priority
	This application is a National Stage of International Application No. PCT/US16/64795 filed December 2, 2016, claiming priority based on US Provisional Application No. 62/263,246 filed December 4, 2015. 
	Claim 47 recites (1) “Stellate cells within said gel” and (2) “wherein said gel inhibits activation and/or migration of said stellate cells”. There is a lack of written support for these limitations in Applicant’s priority document, U.S. Provisional Application No. 62/263,246 filed December 4, 2015. The specification of 62/263,246 discloses that stellate cells are cultured on the membrane (see [0033]; see also Figures 1 and 29). However, the specification does not disclose (1) that stellate cells are located within the gel, e.g. embedded inside the gel, and (2) wherein the gel inhibits stellate cell activation and/or migration.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/22/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. In particular, Applicant has amended the claims to remove recitation of a step of “increasing fiber density in said one or more ECM proteins thereby modifying said gel” in papers filed 07/19/2021, thereby overcoming the previous rejections under 35 U.S.C. 112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	The claim is directed to a process, which is a statutory category of invention. 
	With respect to the judicial exception, the claim is directed to an abstract idea in the form of a mental process, and thus directed to a judicial exception. Specifically, the claim recites a method of cell culture comprising a microfluidic device, hepatocytes, endothelial cells, and stellate cells, and a detecting higher level of activation of said stellate cells in said gel in the presence of said test compound compared to a level of activation of said stellate cells that are not exposed to said test compound, thereby determining that said test compound is toxic to said hepatocytes”. In other words, the claim recites performing a mental process of evaluating the toxicity of a test compound (i.e. the step of “determining”) based on a prior observation of an effect of the test compound on stellate cell activation (i.e. the step of “detecting”).
	The claim does not recite additional elements that integrate the judicial exception into a practical application. The additional elements (a) through (c) are directed to the necessary materials and preliminary steps required to perform the cell culture subject to the mental evaluation of “determining that said test compound is toxic to said hepatocytes”, and therefore amount to insignificant pre-solution activity to the judicial exception. Likewise, the limitation that the mental evaluation is based on the observation of “detecting higher level of activation of said stellate cells in said gel in the presence of said test compound compared to a level of activation of said stellate cells that are not exposed to said test compound” is directed to mere data gathering of the necessary information used as input to the mental evaluation. The addition elements recited do not apply, rely on, or use the judicial exception itself. Indeed, the mental evaluation is the final step of the instantly claimed process. For these reasons, the additional elements, considered individually or in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception itself.
With respect to Step 2B, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. Prodanov et al. “Long-Term Maintenance of a Microfluidic 3D Human Liver Sinusoid”, Biotechnology and Bioengineering, Vol. 113, No. 1, pages 241-246 (published August 
	Thus, claim 47 is not patent eligible subject matter.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
detecting higher level of activation of said stellate cells in said gel in the presence of said test compound compared to a level of activation of said stellate cells that are not exposed to said test compound, thereby determining that said test compound is toxic to said hepatocytes”. The amendment is considered new matter. 
Applicant argues that written support for the amendment is found in paragraph [0041] of the specification. See page 6 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  Paragraph [0041] discloses “higher levels of Stellate cell migration in 3D liver-on-chip devices are contemplated in response to test compounds that show toxic effects on liver cells as compared to Liver Stellate cells migration in microfluidic chips that do not contain 3D ECM” (emphasis). As an initial matter, the term “migration” is not equivalent to “activation”. Significantly, there is no disclosure of a step of “detecting” (e.g. observing, measuring) in paragraph [0041]. Rather, the disclosure merely suggests higher stellate cell migration in response to test compounds when the device comprises a “3D ECM” as compared to a device that does not comprise a “3D ECM” (“as compared to Liver Stellate cells migration in microfluidic chips that do not contain 3D ECM”). Moreover, the instant recitation is directed to a comparison (“compared to”) between a first condition comprising the test compound (“in the presence of said test compound”) and a second condition not comprising the test compound (“are not exposed to said test compound”). However, paragraph [0041] does not describe a comparison between the presence and absence of a test compound. 
Paragraph [0043] discloses “a test compound is added to inhibit activation and/or migration of ECM embedded Stellate cells” (emphasis added). However, the instant recitation is directed to a test compound which increases activation of stellate cells, as opposed to inhibiting activation of stellate cells.

Nowhere in the specification as ordinary filed is the activation of stellate cells in the presence of a test compound compared to the activation of stellate cells in the absence of the test compound so as to determine the toxicity of the test compound to hepatocytes. For these reasons, and those discussed above, Applicant’s claim amendment filed 07/19/2021 is considered new matter.


Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 47 recites a method of cell culture comprising a microfluidic device, hepatocytes, endothelial cells, and stellate cells, and a test compound comprising steps of “detecting higher level of activation of said stellate cells in said gel in the presence of said test compound compared to a level of activation of said stellate cells that are not exposed to said test compound, thereby determining that said test compound is toxic to said hepatocytes”. The claim does not recite a step of detecting the level of stellate cell activation in response to a test compound. Rather, the claim expressly requires that the test compound results in a higher level of stellate activation in the cell culture as compared to a cell culture wherein the test compound is not added. Accordingly, the claim 
It is not sufficient to define a genus of compounds solely by its desired biological property, i.e. increasing the level of stellate cell activation, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any compounds that are capable of causing the desired effect of increasing the level of stellate cell activation. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all compounds possessing the functional property of increasing the level of stellate cell activation, without defining what means will do, or without disclosing a number of species representative of said structurally undisclosed genus, is not in compliance with the description requirement. The specification only discloses a single compound, TGFβ-1, capable of activating stellate cells as measured by increased expression of “activation marker” Alpha-smooth muscle actin (α-SMA); see paragraph [00445]. Disclosure of a single species is not a number of species representative of a structurally undisclosed genus.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the Applicant is in possession of the broad genus of compounds (“test compounds”) which possess the functional property of increasing the level of stellate cell activation, as recited in the claims, at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Prodanov et al. “Long-Term Maintenance of a Microfluidic 3D Human Liver Sinusoid”, Biotechnology and Bioengineering, Vol. 113, No. 1, pages 241-246 (published August 2015); in view of Leite et al. “Novel human hepatic organoid model enables testing of drug-induced liver fibrosis in vitro” Biomaterials 78 (2016) 1-10 (published online: 17 Nov 2015).
This rejection is newly applied.
	Claim 47 recites (1) “Stellate cells within said gel” and (2) “wherein said gel inhibits activation and/or migration of said stellate cells”. There is a lack of written support for these limitations in Applicant’s priority document, U.S. Provisional Application No. 62/263,246 filed December 4, 2015. The specification of 62/263,246 discloses that stellate cells are cultured on the membrane (see [0033]; see also Figures 1 and 29). However, the specification does not disclose (1) that stellate cells are located within the gel, e.g. embedded inside the gel, and (2) wherein the gel inhibits stellate cell activation and/or migration. For these reasons, and additionally in view of the new matter rejection under 35 U.S.C. 112(a) set forth above, instant claim 47 does not receive benefit of Applicant’s priority document, U.S. Provisional Application No. 62/263,246 filed December 4, 2015.
Prodanov discloses a method of culturing cells (see ABSTRACT), comprising:
a) providing
	i) microfluidic device comprising a first chamber, a second chamber, one or more gels, and a membrane, said one or more gels comprising collagen (i.e. ECM proteins), said membrane comprising a first surface and a second surface (see Figures 1d and 1f), and

b) introducing
	i) said hepatocytes into said first chamber such that said hepatocytes either affix to said first surface of said membrane or said gel is between said hepatocytes and said first surface of said membrane,
	ii) said endothelial cells such that said endothelial cells either affix to said second surface of said membrane or said gel is between said endothelial cells and said second surface of said membrane;
	iii) Stellate cells within said gel
(see Figures 1d and 1f; see also page 243, first paragraph, “the hepatocytes were introduced into the bottom chamber and allowed to attach as a monolayer of hepatocytes onto the glass slide for a period of 24 h. The LX-2 cells were mixed into a liquid collagen gel solution and added into the bottom chamber between the monolayer of attached hepatocytes and the porous membrane on the next day, and the collagen solution then gelled. Next, to allow formation of an endothelial monolayer, the EA.hy926 cells were introduced into the top chamber and seeded on the membrane as shown in (Fig. 1f)”); and
c) culturing said cells under flow conditions with media (see ABSTRACT, “higher albumin synthesis (synthetic) and urea excretion (detoxification) were observed under flow compared to static cultures”; see also page 245, col. 1, “The devices maintained under flow were constantly perfused trough the top chamber with fresh media”).
	With respect to the recitation “wherein said gel inhibits activation and/or migration of said stellate cells”, claim scope is not limited by language which does not limit the claim to a particular 
Prodanov further suggests that the microfluidic device (“human liver-on-a-chip”) is used for “drug testing” and “drug screening experiments” (see Abstract; see pages 244-245, joining paragraph). Therefore, Prodanov fairly suggests the addition of a “test compound” in the cell culture.
Prodanov does not teach steps of “detecting higher level of activation of said stellate cells in said gel in the presence of said test compound compared to a level of activation of said stellate cells that are not exposed to said test compound, thereby determining that said test compound is toxic to said hepatocytes” as recited in the claims. Prior to the effective filing date of the instantly claimed invention, Leite is considered relevant prior art for teaching a method of testing for drug-induced liver fibrosis comprising 
culturing hepatocytes (Hep) and hepatic stellate cells (HSCs) in a cell culture in the presence of a test compound;

determining that said test compound is toxic to said hepatocytes.
See Abstract; see also Figure 2.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method taught by Prodanov to further comprising steps of detecting a higher level of stellate cell activation in the presence of a test compound relative to absence of the test compound and determining that the test compound is toxic to hepatocytes, as taught by Leite, with a reasonable expectation of success because Prodanov fairly suggests that the microfluidic device is used in methods of drug screening. An artisan would be motivation to perform said modification in order to assess the toxicity of different compounds through detection of stellate cell activation, as taught by Leite.

Examiner’s Note
Applicant’s remarks filed 07/19/2021 directed to comparing the invention of the instant application with prior art disclosures (item #3 on pages 7-8 of Applicant’s reply) have been carefully considered. However, Applicant’s remarks are not a traversal of any rejection of the claims set forth in the previous Office action mailed 02/22/2021, and accordingly Applicant’s arguments are moot. It is further noted that the drawings presented in Applicant’s arguments are not part of the instant application and their source is not identified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633   
                                                                                                                                                                                                     /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633